DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 09/30/2021.  This action is made final.
Claims 1, 3-7, 9-12 are pending in the case.  Claims 1, 7, and 12 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anstis et al. (US 2013/0262974 A1; hereinafter Anstis) further in view of Mohan et al. (US 2012/0179987 A1; hereinafter Mohan).

As to claims 1, 7, and 12, Anstis teaches:
A method (see ¶ 0019), a system (see Fig. 1 and ¶ 0019), and a non-transitory computer readable medium (see ¶ 0019) storing one or more instructions which when executed by a processor on a system, cause the processor to perform method for controlling one or more widgets of a table on a display using a server (see ¶ 0019; grid widget), the method comprising: 
specifying at least one configuration out of a plurality of predefined configurations at the server for controlling the one or more widgets of the table (see ¶ 0019, 0022; the grid widget incorporates implicit cell merging {~ predefined configuration} which can be toggled on or off {~ specifying});
specifying a plurality of observable properties of the table to enable just in time update of data on the table, wherein any change in the observable properties of the table is tracked for synchronizing the server side data with the user (see ¶¶ 0023, 0025; the user can enable merging, sort, group, and update cell values as shown in Figs. 7-9)
receiving one or more actions from the user as inputs for controlling the one or more widgets of the table (see ¶ 0022, 0029, 0033; a user can collapse merged cells or subsequently expand collapsed merged cells.  ¶ 0035; the grid system can update the index when an operation is performed on the grid widget that affects its internal structure, such as adding or deleting rows or columns, toggling cells between a “merged” and an “unmerged” state, or “grouping” cell);
determining one or more events corresponding to each received action of the user, wherein the one or more events are occurrences of the one or more actions by the user (see ¶0025; click event, focus event, move cursor event…); 
Anstis does not explicitly disclose:
specifying at least one event handler from a plurality of event handlers at the server according to a predefined interface for each determined one or more events; 
specifying a universal resource identifier (URI) to each of the plurality of event handlers for handling the one or more events occurring at an user end for controlling the one or more widgets of the table placed on the display and synchronizing one or more characteristics across a plurality of user interface and the server; and 
invoking the at least one event handler to control at least one widget of the table from the one or more widgets based on the received one or more actions. 
In the same field of endeavor as the claimed invention (i.e., controlling widget), Mohan discloses a system and method (see ¶¶ 0013) for performing:
specifying at least one event handler from a plurality of event handlers at the server according to a predefined interface for each determined one or more events (¶ 0113; each widget supports only some specific event handlers which can be defined using the Widget-EventHandler Association.  See Fig. 8 and ¶ 0115; Event Handlers can be defined including ClickEventHandler, OnFocus-LostEventHandler etc. See ¶ 0105; widget types define their own presentation, user interaction capabilities, and a set of events they can raise; widget type includes grid widget; Click event, Node-Expand Event, and Row-Select Event…are events that correspond to clicking action, node expansion action and row selection action on a widget); 
specifying a universal resource identifier (URI) to each of the plurality of event handlers for handling the one or more events occurring at an user end for controlling the one or more widgets of the table placed on the display and synchronizing one or more characteristics across 
invoking the at least one event handler to control at least one widget of the table from the one or more widgets based on the received one or more actions (see ¶ 0028, 0072; event handlers invoke service, trigger navigations or execute code specified by developers.  Fig. 16 and ¶ 0128; Event handlers can invoke service, can trigger navigations or can execute code specified by developers).
Both references are directed to the same field of endeavor of the claimed invention (i.e., controlling widget), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Anstis and Mohan references in front of them to have modified the grid system of Anstis to include the event handler mapping between the widget event and the event handler as taught by Mohan so that actions performed on the table widget can invoke the associated event handler as claimed.  One would be motivated to make such a combination because of the overlapping subject matter (i.e., grid widget) and to provide a solution for developing extensible and configurable graphical user interface for Database-centric business application product lines (Mohan: see ¶ 0011).

As to claims 3 and 9, the rejection of claim 1 is incorporated.  Anstis and Mohan further teach:
wherein the plurality of predefined configurations include allow row addition, allow row deletion, allow column addition, allow column deletion, column editable, column data type, cell editable, cell data type, cell allow empty and cell custom validations (Anstis: see ¶¶ 0019; cell merging {~cell editable}.  ¶ 0035; adding, deleting rows, or columns, merging cells).

As to claims 4 and 10, the rejection of claim 1 is incorporated.  Anstis and Mohan further teach:

Both references are directed to the same field of endeavor of the claimed invention (i.e., controlling widget), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Anstis and Mohan references in front of them to have modified the grid system of Anstis to include the event handler mapping between the widget event and the event handler as taught by Mohan so that actions performed on the table widget can invoke the associated event handler as claimed.  One would be motivated to make such a combination because of the overlapping subject matter (i.e., grid widget) and to provide a solution for developing extensible and configurable graphical user interface for Database-centric business application product lines (Mohan: see ¶ 0011).

As to claims 5 and 11, the rejection of claim 1 is incorporated.  Anstis and Mohan further teach:
wherein the one or more actions of the user are automatically validated against the plurality of predefined configurations specified at the server (Anstis: see ¶ 0027; the grid system uses GWT to provide common cross-browser compatibility {~ validation} for a web-based spreadsheet). 

As to claim 6, the rejection of claim 1 is incorporated.  Anstis and Mohan further teach:
. 
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive
Applicants argued that none of the cited prior arts discloses tracking the change in the observable properties of the table for synchronizing the server-side data (see Page 8).
In response, the examiner respectfully disagrees.  Anstis discloses that the user can specify {~enable} merging, sorting, grouping, and update cell values (see ¶ 0023).  Anstis further teaches the grid system receives, via the grid widget, an input to modify the cell (¶ 0046; step 606 in Fig. 6).  Then the grid system updates the underlying data model based on the input and based on the data structure (step 608).  The grid system can include a data consistency enforcement mechanism to ensure that data displayed is consistent with the data underlying data model (see ¶ 0046).  Anstis discloses the grid system receives user input, via a grid widget, manipulating a cell in the spreadsheet (704). The grid system updates the data element based on the user input (708) and updates the spreadsheet based on the user input (710). The index can include a cell value, a physical-to-logical coordinate mapping, and a logical-to-physical coordinate mapping. The user input can specify a modification to a merged cell, so that the system updates the merging table based on the modification (see ¶ 0047).  Anstis teaches that the server 104 hosts a grid system that provides a web-based spreadsheet to users of user devices and allows the users to make changes to cells in the spreadsheets (see ¶ 0029).  
Clearly, changes made by the user to the spreadsheet cells, merging cells and values {~ observable properties} are tracked by the grid system (see ¶ 0046-0047), the grid system is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179